DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-6, 10, 16-18, 20, and 21 have been amended, claims 14-15 has been canceled and claims 22 and 23 have been added, as a result, claims 1-11, 13, and 16-23 are pending in the present application, with claims 1, 16 and 17 being independents.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 17 June 2022, with respect to the 35 U.S.C. 103 rejection of claims 1, 16, and 17, have been fully considered, but are not persuasive. Applicant' s arguments with respect to the claim(s) have been fully considered but are moot because the new ground of rejection does not rely on the previous combination of references as applied in the prior rejection.
In response to applicant’s argument that the examiner has combined an excessive number reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to the applicant’s argument that the references used are in different fields of endeavor, it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, each of the references are directed to using a graphical design (e.g., QR code) to perform an action. 
The broadest reasonable interpretation of determined, based on the animated graphical design and the location of the animated graphical design, in light of the corresponding disclosure is such that the scene must comprise an animated graphical design and that the location of the animated graphical design is determined (such as by determining the position of the user/mixed reality device), not that animated graphical design needs to be scannable. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to the applicant’s argument that the references do not teach or suggest “the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle” as recited in claim 10, Garcia teaches that the QR code can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. The QR code can be displayed on a display screen to be scanned by a portable electronic device, see for instance, Garcia, paragraph 37. The display screen can be on the exterior of the vehicle or anywhere on the interior of the vehicle, see for instance, Garcia, paragraphs 35-37..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268).
Regarding claim 1, Knudson teaches a method comprising: generating a live video signal of a scene associated with a field of view of a user (Live imagery of a scene can be captured by smartphone camera, see for instance, paragraphs 197 and 232), wherein the scene comprises a graphical design (One arrangement makes use of signage at a store (printed, or displayed on an electronic screen), depicting a product offered for sale. Identifying information (e.g., a watermark or fingerprint) is extracted from a captured image, see paragraph 232. The semantic information included in the code can include, e.g., logos for social networking services, see paragraph 318);
determining, via a processor circuit, a geographical location of the graphical design (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: The broadest reasonable interpretation of the claimed limitation is met both by directions being determined from the sign with the code and from the user’s present location (via their mobile device), since the camera was used to take an image of the sign);
determining, via the processor circuit based on the graphical design and the geographical location of the graphical design, a virtual element in real time (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: a virtual element, such as arrows or turn by turn directions to get from the sign are determined based on the graphical sign (e.g., a depicted product) and the location of the sign (the starting point for navigation)); and
displaying, by a display device of a mixed reality display device associated with the user, the virtual element to the user as part of the scene (The display device is an augmented reality display device associated with the user, see for instance, paragraphs 197 and 377).
Knudson does not teach displaying, by a display device of a mixed reality display device associated with the user, the virtual element to the user as part of the scene
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to navigate the user along a traveling route (i.e., provide instructions to the user for traveling from waypoint to waypoint until his destination is reached), see paragraph 15. Recognition cues include location information, which can be used to identify a way point in the area of interest based on proximity to the user, see for instance, paragraph 15. A navigation request includes a starting location and a destination location that has been specified for or by the user, see for instance, paragraph 16. Navigation requests can also include user preference for characteristics of waypoints to be determined, see for instance, paragraph 16. Examples of navigation requests include, but are not limited to, a request for a tour through a museum, a request for walking directions through a park, a request for a route through a convention center, etc, see for instance, paragraph 16. Guidance overlay generates a guidance overlay that directs the user to the next waypoint…guidance overlay is based on the orientation of the capture device with respect to the identified waypoint in the video stream, see for instance, paragraph 20. The position of the user can be determined based on the orientation of the capture device, which is then used to determine the direction and distance to the next waypoint for the guidance overlay, see for instance, paragraph 20. The guidance overlay may include a directional arrow and a distance to the next waypoint, see for instance, paragraph 20. A video stream of capture device is used to determine the position and orientation of the mobile device; however, other data streams, such as GPS can be used to determine position and orientation, see for instance, paragraph 21.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, and Bess in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Bess into Knudson’s augmented reality system, as navigating to a location using an augmented reality system and providing directional arrows, such as described by Bess was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson. 
The modification of Knudson with Bess would have allowed displaying, by a display device of a mixed reality display device associated with the user, the virtual element to the user as part of the scene. 
The motivation for combining Knudson with Bess would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Regarding claim 2, Knudson in view of Bess teach the method of claim 1 and further teach wherein the graphical design further comprises an optical, machine-readable representation of code data, wherein determining the virtual element is further based on: determining, via the processor circuit, the code data based on the representation of the code data, wherein, determining the virtual element based on the graphical design is further based on the code data (The representation can be different types of codes, such as a response code, see for instance, Knudson, paragraph 245. Different types of identifiers, such as a URL, UPC code, image fingerprint data, watermark data, descriptive text, etc can be used in the presently-detailed arrangements, see paragraph 245 and Bess, paragraph 15). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 3, Knudson in view of Bess teach the method of claim 1 and further teach wherein the graphical design further comprises a graphical logo associated with the virtual element (The graphical design comprises a graphical logo associated with the virtual element, see for instance, Knudson, paragraphs 232 and 318-320). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 4, Knudson in view of Bess teach the method of claim 1 and further teach wherein determining the virtual element further comprises: determining, via the processor circuit, a location of the user (see for instance, Knudson, paragraph 234 and Bess, paragraphs 1 and 21); and
determining, via the processor circuit further based on the geographical location of the user, the virtual element in real time (A guidance overlay can include a directional arrow and a distance to the next way point, see for instance, Bess, paragraph 20. Directions can be provided to the user upon scanning a sign, see for instance, Knudson, paragraphs 232-234. The image sensor captures a video stream, the orientation is determined and waypoints are identified in real-time, see for instance, Bess, paragraphs 13, 17, and 18). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 5, Knudson in view of Bess teach the method of claim 4 and further teach wherein determining the geographic location of the user comprises: determining, via the processor circuit, geographic location information for a user device (see for instance, Knudson, paragraph 234 and fig. 3 and Bess, paragraphs 1 and 21). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 6, Knudson in view of Bess teach the method of claim 4 and further teach wherein determining the location of the user comprises: determining, based on the live video signal, a geographic location of the scene (In this example, video stream of capture device is used to determine the position and orientation of the mobile computing device; however, other data streams can be used to determine the position and orientation, see for instance, Bess, paragraph 21. Live imagery of a scene can be captured by smartphone camera, see for instance, Knudson, paragraphs 197 and 232 and Bess, paragraph 21. The user captures an image of signage at a store (printed, or displayed on an electronic screen), depicting a product offered for sale. Identifying information (e.g., a watermark or fingerprint) is extracted from a captured image, see Knudson, paragraph 232. The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see Knudson, paragraph 234.). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 7, Knudson in view of Bess teach the method of claim 1 and further teach wherein the graphical design comprises a static graphical design within the scene (One arrangement makes use of signage at a store (printed or displayed on an electronic screen), see for instance, Knudson, paragraph 232). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Regarding claim 11, Knudson in view of Bess teach the method of claim 7 and further teach wherein the static graphical design is affixed to a portable printed medium within the scene (One arrangement makes use of signage at a store (printed or displayed on an electronic screen), see for instance, Knudson, paragraph 232). The motivation to combine Knudson and Bess is the same as that which was set forth with respect to claim 1.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 7 above, in further view of Mullins (US PG Publication 2018/0330531).
Regarding claim 8, Knudson in view of Bess teach the method of claim 7, but do not appear to explicitly recite that the static graphical design is affixed to a stationary sign at a fixed geographic location within the scene.
In the same art of augmented reality, Mullins teaches that a physical object can be identified based on a detected QR code on a physical object (e.g., a stoplight, a road sign, a street marking, a vehicle).
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, and Mullins in front of them before the effective filing date of the claimed invention to incorporate detecting QR codes on a physical object such as a road sign or a vehicle as taught by Mullins into Knudson’s modified augmented reality system, as displaying a QR code on a physical object, such as a stoplight, road sign or a vehicle, such as described by Mullins was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson and Bess. 
The modification of Knudson and Bess with Mullins would have explicitly allowed the static graphical design is affixed to a stationary sign at a fixed geographic location within the scene.
The motivation for combining Knudson and Bess with Mullins would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268), as applied to claim 1 above, in further view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 9, Knudson in view of Bess teach the method of claim 1, but do not teach that the graphical design comprises an animated graphical design being displayed on a second display device within the scene.
In the same art of augmented reality, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code tiles, and each tile can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated codes as taught by Miller into Knudson’s augmented reality system, as displaying an animated code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, and Bess. 
The modification of Knudson, and Bess with Miller would have allowed the graphical design to comprise an animated graphical design being displayed on a second display device within the scene. 
The motivation for combining Knudson, and Bess with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Regarding claim 13, Knudson in view of Bess in further view of Miller teach the method of claim 9 and further teach wherein the second display device comprises a digital sign at a fixed geographic location within the scene (see for instance, Knudson, paragraph 234 and Miller, paragraphs 37-39 and figs. 3-6. For instance, the second display can be a big screen in a stadium or an ATM machine, see Miller, paragraphs 37 and 38). The motivation to combine Knudson, Bess, and Miller is the same as that which was set forth with respect to claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268) further in view of Miller et al. (US PG Publication 2017/0061667), as applied to claim 9 above, in further view of Garcia et al (US PG Publication 2018/0158255).
Regarding claim 10, Knudson in view of Bess in further view of Miller teach the method of claim 9 but do not recite that the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle.
In the same art of graphic visualizations, Garcia teaches that codes can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. A matrix bar code presented on a display screen…the display screen may be located on the interior or exterior sections of the vehicle so that the information is readily accessible to anyone within the vicinity of the vehicle, see for instance, Garcia, paragraph 26.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, Miller and Garcia in front of them before the effective filing date of the claimed invention to incorporate affixing a display device to a vehicle as taught by Garcia into Knudson’s augmented reality system, as displaying a matrix code on a display affixed to a vehicle, such as described by Garcia was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, Bess, and Miller. 
The modification of Knudson, Bess, and Miller with Garcia would have explicitly allowed the second display device to be affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle. 
The motivation for combining Knudson, Bess, and Miller with Garcia would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Garcia, paragraph 26.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268) further in view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 16, Knudson teaches a mixed reality device (see for instance, paragraphs 197 and 377) comprising:
a mixed reality display device(see for instance, paragraphs 197 and 377);
a video capture device (The device can include a camera, see for instance, paragraphs 232, 280, 355, and 377);
a processor (see for instance, paragraph 225 and 378); and
a memory coupled to the processor, the memory comprising machine-readable instructions operable to cause the processor to (The device includes memory coupled to a processor, the memory comprising machine readable instructions operable to cause the processor to perform various functions, see for instance, paragraphs 377-381 and fig. 1):
generate, via the video capture device, a live video signal of a scene associated with a field of view of a user (Live imagery of a scene can be captured by smartphone camera, see for instance, paragraphs 197 and 232), wherein the scene comprises an animated graphical design being displayed on a second display device within the scene (One arrangement makes use of signage at a store (printed, or displayed on an electronic screen), depicting a product offered for sale. Identifying information (e.g., a watermark or fingerprint) is extracted from a captured image, see paragraph 232. The semantic information included in the code can include, e.g., logos for social networking services, see paragraph 318);
determine, via a processor circuit, a location of the animated graphical design (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: The broadest reasonable interpretation of the claimed limitation is met both by directions being determined from the sign with the code and from the user’s present location (via their mobile device), since the camera was used to take an image of the sign/graphical design);
determine, based on the animated graphical design and the location of the animated graphical design, a virtual element in real time (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: a virtual element, such as arrows or turn by turn directions to get from the sign are determined based on the graphical sign (e.g., a depicted product) and the location of the sign (the starting point for navigation)); and
display, via the mixed reality display device, the virtual element to the user as part of the scene (The augmented reality is presented to the user in real-time, as the content information corresponding to the augmented reality is downloaded from an augmented reality generation server, see paragraph 46).
Knudson does not teach the scene comprises an animated graphical design displaying, via the mixed reality display device, the virtual element to the user as part of the scene
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to navigate the user along a traveling route (i.e., provide instructions to the user for traveling from waypoint to waypoint until his destination is reached), see paragraph 15. Recognition cues include location information, which can be used to identify a way point in the area of interest based on proximity to the user, see for instance, paragraph 15. A navigation request includes a starting location and a destination location that has been specified for or by the user, see for instance, paragraph 16. Navigation requests can also include user preference for characteristics of waypoints to be determined, see for instance, paragraph 16. Examples of navigation requests include, but are not limited to, a request for a tour through a museum, a request for walking directions through a park, a request for a route through a convention center, etc, see for instance, paragraph 16. Guidance overlay generates a guidance overlay that directs the user to the next waypoint…guidance overlay is based on the orientation of the capture device with respect to the identified waypoint in the video stream, see for instance, paragraph 20. The position of the user can be determined based on the orientation of the capture device, which is then used to determine the direction and distance to the next waypoint for the guidance overlay, see for instance, paragraph 20. The guidance overlay may include a directional arrow and a distance to the next waypoint, see for instance, paragraph 20. A video stream of capture device is used to determine the position and orientation of the mobile device; however, other data streams, such as GPS can be used to determine position and orientation, see for instance, paragraph 21.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, and Bess in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Bess into Knudson’s augmented reality system, as navigating to a location using an augmented reality system and providing directional arrows, such as described by Bess was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson. 
The modification of Knudson with Bess would have allowed displaying, by a display device of a mixed reality display device associated with the user, the virtual element to the user as part of the scene. 
The motivation for combining Knudson with Bess would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Knudson in view of Bess do not teach that the scene comprises an animated graphical design.
In the same art of augmented reality, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code tiles, and each tile can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated codes as taught by Miller into Knudson’s augmented reality system, as displaying an animated code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, and Bess. 
The modification of Knudson and Bess with Miller would have allowed the graphical design to comprise an animated graphical design being displayed on a second display device within the scene. 
The motivation for combining Knudson and Bess with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268) further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329).
Regarding claim 17, Knudson teaches a method comprising: receiving a data request message from a mixed reality device, the data request message generated by the mixed reality device in response to the mixed reality device capturing an image of a graphical design within a scene (Live imagery of a scene can be captured by smartphone camera, see for instance, paragraphs 197 and 232. One arrangement makes use of signage at a store (printed, or displayed on an electronic screen), depicting a product offered for sale. Identifying information (e.g., a watermark or fingerprint) is extracted from a captured image, see paragraph 232. The semantic information included in the code can include, e.g., logos for social networking services, see paragraph 318. The identification information is used to access location information for the depicted product..this information can reside in a database maintained by the store, or a more global database – serving many different stores – can be employed, see paragraph 233. Note: The database would receive the information request from the augmented/mixed-reality device associated with the user); 
determining, by a processor circuit, a geographic location of the mixed reality device (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: The broadest reasonable interpretation of the claimed limitation is met both by directions being determined from the sign with the code and from the user’s present location (via their mobile device), since the camera was used to take an image of the sign); and 
providing, based on the data request message and the geographic location of the mixed reality device, virtual element data to the mixed reality device for displaying a virtual element to a user of the mixed reality device as part of a scene associated with a field of view of the user (The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see paragraph 234. Note: a virtual element, such as arrows or turn by turn directions to get from the sign are determined based on the graphical sign (e.g., a depicted product) and the location of the sign (the starting point for navigation). In addition, virtual element data is being interpreted as data, such as navigation information, turn by turn instructions, and arrows overlaid), wherein the virtual element comprises an indication of a benefit associated with visiting a casino.
Knudson does not teach displaying a virtual element to the user of the mixed reality device as part of the scene associated with a field of view of the user or that the virtual element comprises an indication of a benefit associated with visiting a casino.
In the same art of augmented reality, Bess teaches that navigation techniques typically use shortest time or distance algorithms to determine navigation routes, see for instance, paragraph 8. A capture device is configured to capture a data stream (such as a video stream) associated with the user in real-time, see for instance, paragraph 13.Waypoint metadata includes recognition cues that can be used to identify waypoints in an area of interest, see paragraph 15. Waypoints are identifiable objects in the area of interest (such QR codes) that can be used to navigate the user along a traveling route (i.e., provide instructions to the user for traveling from waypoint to waypoint until his destination is reached), see paragraph 15. Recognition cues include location information, which can be used to identify a way point in the area of interest based on proximity to the user, see for instance, paragraph 15. A navigation request includes a starting location and a destination location that has been specified for or by the user, see for instance, paragraph 16. Navigation requests can also include user preference for characteristics of waypoints to be determined, see for instance, paragraph 16. Examples of navigation requests include, but are not limited to, a request for a tour through a museum, a request for walking directions through a park, a request for a route through a convention center, etc, see for instance, paragraph 16. Guidance overlay generates a guidance overlay that directs the user to the next waypoint…guidance overlay is based on the orientation of the capture device with respect to the identified waypoint in the video stream, see for instance, paragraph 20. The position of the user can be determined based on the orientation of the capture device, which is then used to determine the direction and distance to the next waypoint for the guidance overlay, see for instance, paragraph 20. The guidance overlay may include a directional arrow and a distance to the next waypoint, see for instance, paragraph 20. A video stream of capture device is used to determine the position and orientation of the mobile device; however, other data streams, such as GPS can be used to determine position and orientation, see for instance, paragraph 21.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, and Bess in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Bess into Knudson’s augmented reality system, as navigating to a location using an augmented reality system and providing directional arrows, such as described by Bess was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson. 
The modification of Knudson with Bess would have allowed displaying a virtual element to the user of the mixed reality device as part of the scene associated with a field of view of the user. 
The motivation for combining Knudson with Bess would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Knudson in view of Bess do not teach that the virtual element comprises an indication of a benefit associated with visiting a casino. 
In the same art of graphics, Solanki teaches that QR codes are associated with a casino, see for instance paragraph 93. For instance, the QR code can be used to provide directions to users who are trying to find their way inside the casino or other experience-enhancing services, see for instance, paragraph 93.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, and Solanki in front of them before the effective filing date of the claimed invention to incorporate response codes being associated with a casino as taught by Solanki into Knudson’s augmented reality system, as displaying a QR code in a casino and having the QR code provide directions, such as described by Solanki was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, and Bess. 
The modification of Knudson and Bess with Solanki would have explicitly allowed the virtual element to be associated with a casino and for the graphical logo to be associated with a casino. 
The motivation for combining Knudson and Bess with Solanki would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Solanki, paragraph 93.
Knudson in view of Bess in further view of Solanki do not appear to explicitly recite that the virtual element comprises an indication of a benefit associated with visiting the casino.
In the same art of augmented reality, Carre teaches that the user can select the augmented content can include a reward, a prize or a coupon – such as 10% off, see for instance, paragraph 49, 67, and 90.
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, Solanki, and Carre in front of them before the effective filing date of the claimed invention to incorporate promotions associated with scanning a response code as taught by Carre into Knudson’s augmented reality system, as displaying a promotion event and directions based on scanning a QR code, such as described by Carre was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, Bess, and Solanki. 
The modification of Knudson, and Solanki with Carre would have explicitly allowed the virtual element to be an indication of a benefit associated with visiting a casino. 
The motivation for combining Knudson, Bess, and Solanki with Carre would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Carre, paragraph 5.
Regarding claim 18, Knudson in view of Bess further in view of Solanki in further view of Carre teach the method of claim 17 and further teach determining, by the processor circuit, an identity of a user of the mixed reality device, wherein providing the virtual element data to the mixed reality device is based on the geographic location of the mixed reality device and the identity of the user(see for instance, Bess, paragraphs 16, 19, 35, and 36 and Carre, paragraph 81). The motivation to combine Knudson, Bess, Solanki, and Carre is the same as that which was set forth with respect to claim 17.
Regarding claim 19, Knudson in view of Bess further in view of Solanki in further view of Carre teach the method of claim 17 and further teach wherein the indication of the benefit further comprises an indication of a wagering benefit associated with a wagering game at the casino (see for instance, Solanki, paragraph 93 and Carre, paragraphs 49, 67, and 90). The motivation to combine Knudson, Bess, Solanki, and Carre is the same as that which was set forth with respect to claim 17.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268) further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329), as applied to claim 18 above, in further view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 20, Knudson in view of Bess further in view of Solanki in further view of Carre teach the method of claim 18, but do not appear to explicitly recite that the second display device comprises a digital sign at a fixed geographic location within the scene.
In the same art of QR codes, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code times, and each tie can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson,  Bess, Solanki, Carre, and Miller in front of them before the effective filing date of the claimed invention to incorporate animated codes as taught by Miller into Knudson’s augmented reality system, as displaying an animated code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, Bess, Solanki, and Carre. 
The modification of Knudson, Bess, Solanki, and Carre with Miller would have explicitly allowed the second display device comprises a digital sign at a fixed geographic location within the scene. 
The motivation for combining Knudson, Bess, Solanki, and Carre with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268)  further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329), as applied to claim 18 above, in further view of Garcia et al (US PG Publication 2018/0158255).
Regarding claim 21, Knudson in view of Bess further in view of Solanki in further view of Carre teach the method of claim 9 but do not recite that the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle.
In the same art of graphic visualizations, Garcia teaches that a codes can be displayed on the exterior of the vehicle, see for instance, paragraphs 26 and 37. A matrix bar code presented on a display screen…the display screen may be located on the interior or exterior sections of the vehicle so that the information is readily accessible to anyone within the vicinity of the vehicle, see for instance, Garcia, paragraph 26.. 
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, Solanki, Carre, and Garcia in front of them before the effective filing date of the claimed invention to incorporate affixing a display device to a vehicle as taught by Garcia into Knudson’s augmented reality system, as displaying a matrix code on a display affixed to a vehicle, such as described by Garcia was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, Bess, Solanki, and Carre. 
The modification of Knudson, Bess, Solanki, and Carre with Garcia would have allowed the second display device is affixed to a vehicle within the scene, wherein the location of the graphical design corresponds to a location of the vehicle. 
The motivation for combining Knudson, Bess, Solanki, and Carre with Garcia would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Garcia, paragraph 26.
Regarding claim 22, Knudson in view of Bess further in view of Solanki in further view of Carre further in view of Garcia teach the method of claim 21 and further teach determining, by a processor circuit, a change in geographic location of the mixed reality device; and providing, based on the change in geographic location of the mixed reality device, modified virtual element data to the mixed reality device for displaying a modified virtual element to a user of the mixed reality device as part of a scene associated with a field of view of the user (see for instance, Knudson, paragraph 234, Bess, paragraph 20, Solanki, paragraph 93 and Carre, paragraphs 49, 58, 67, and 90. The information accessed from the database can include navigation information to guide the user from the sign to the product location (e.g., using turn by turn directions leading the user through the store aisles, and/or a store layout map with one or more arrows overlaid – depicting the route, or such instructions can be computing dynamically – based on the user’s present location, using known indoor (in-store) navigation software tools, see Knudson, paragraph 234. Guidance overlay generates a guidance overlay that directs the user to the next waypoint…guidance overlay is based on the orientation of the capture device with respect to the identified waypoint in the video stream, see for instance, Bess, paragraph 20). The motivation to combine Knudson, Bess, Solanki, Carre, and Gardcia is the same as that which was set forth with respect to claim 21.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson et al. (US PG Publication 2013/0260727) in view of Bess et al. (US PG Publication 2017/0221268)  further in view of Solanki et al. (US PG Publication 2014/0114776) in further view of Carre et al. (US PG Publication 2015/0348329) further in view of Garcia et al (US PG Publication 2018/0158255), as applied to claim 21 above, in further view of Miller et al. (US PG Publication 2017/0061667).
Regarding claim 23, Knudson in view of Bess further in view of Solanki in further view of Carre further in view of Garcia method of claim 21, but do not teach wherein the graphical design comprises an animated graphical design being displayed on the second display device within the scene.
In the same art of augmented reality, Miller teaches an animated file can be displayed on an electronic display at a retail store, a sports stadium, a bank, etc, see for instance, paragraphs 36-38 and figs. 3-5. For instance, the displayed code may alternate between in an animated state or scannable state…a user can use their personal portable device to scan the displayed code to obtain the embedded data, such as a promotion message, see paragraph 36. The scannable code may comprise a plurality of individual code tiles, and each tile can be of a different shape or part of an image – such as a square, a circle, or a heart shape, see paragraph 36 and fig. 3. 
It would have been obvious to one of ordinary skill in the art having the teachings of Knudson, Bess, Solanki, Carre, and Garcia in front of them before the effective filing date of the claimed invention to incorporate animated codes as taught by Miller into Knudson’s augmented reality system, as displaying an animated code, such as described by Miller was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Knudson, Bess, Solanki, Carre, and Garcia. 
The modification of Knudson, and Bess with Miller would have allowed the graphical design comprises an animated graphical design being displayed on the second display device within the scene. 
The motivation for combining Knudson, Bess, Solanki, Carre, and Garcia with Miller would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2013/0288719 to Alonzo teaches Augmented Reality for Maintenance Management, Asset Management, or Real Estate Management. Alonzo further teaches that augmented information such as directional arrows to a location can be displayed in response to scanning a QR code, see for instance, paragraphs 111-116.


    PNG
    media_image1.png
    642
    714
    media_image1.png
    Greyscale


US PG Publication 2014/0236475 to Venkatraman et al. teaches Methods and Systems for Navigation in Indoor Environments. Venkatraman further teaches that in an AR based view, virtual elements can be displayed on a display device in response to scanning a graphical design – the graphical design can be placed at a known location within the environment, see for instance, paragraphs 35, 36 and fig. 5.
US PG Publication 2018/0130260 to Schmirler et al. teaches Virtual Reality and Augmented Reality for Industrial Automation. Schmirler further teaches that notifications can take the form of a superimposed message rendered on the user’s device….the rendering component can render a AR presentation that superimposes directional arrows over the user’s natural view of his or her environment directing the user to the source of the issue. The directional arrow may first guide the user to the machine or area at which the issue was detected.
US Patent 10,783,484 to Mishra teaches Augmented Reality Gaming for Tracking Deliveries. Mishra further teaches that when a user utilizes an associated user device to interact with a machine-readable identifier (e.g., QR code) associated with an item, geo-location information about the user device may be transmitted to the service provider computer…geo-location information may include any suitable information for identifying the physical coordinates for an object, see for instance, column 3, lines 49-61. Recommendations or advertisements, provided to the user’s device, may identify and provide directions to a particular vendor, merchant, venue, or location within an area (neighborhood or park in a city)…the best route or directions for a user to arrive at the intended destination may be generated for a user, see for instance, column 3, lines 65-67 and column 4, lines 1-6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613